DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/16/2021. Claims 1, 10 and 12 have been amended. Claim 11 has been cancelled. 

Response to Arguments
3. 	Applicant's arguments filed on 11/16/2021 with respect to claims 1-10 and 12-20 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 10 recites the limitation "the first output region" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (US-PGPUB 2017/028250). 
 	Regarding claim 10, Uemura discloses an electronic device (Video camera 100; see fig. 2 and paragraph 0022) comprising: 

 	a display (Display unit 107; see fig. 2 and paragraph 0023); 
 	a memory (CPU loads by developing a program stored in the ROM to a work area of the RAM; see paragraph 0029); and at least one processor (Microcontroller 140; see fig. 2 and paragraph 0029) configured to:
 	 output a user interface (Operation unit; see figs 1-2 and paragraphs 0023, 0042-0043) to select one of a first stabilization scheme or a second stabilization scheme (Selecting between stabilization processing 202 or 201; see figs. 3-4 and paragraph 0056) according to executing an image acquisition mode (Executing an image read-out range 2M or 3M; see paragraphs 0073, 0074, 0078, 0080); 
 	select one of the first stabilization scheme or the second stabilization scheme based on an input to the user interface (Switching unit 301 functions as a switching means that switches between the activeness and inactiveness of the electronic image stabilization processing units 201 and 202, in accordance with the user's operation; see paragraph 0056); 
 	perform a stabilization operation on at least one image acquired through the camera based on the selected image stabilization scheme (Performing image stabilization according to the selected image stabilization processing unit 202 or the image stabilization processing unit 201; see figures 7A-10C, 2-4 and paragraphs 0048, 0050, 0073-0075, 0077-0081, 0083); 
 	acquire an image of a first size including a first cropped image, in response to selection of the first stabilization scheme (The cut-out processing of the smaller fitted region surrounded by broken lines in the display images shown in figures 9B, 10B is 202. The electronic image stabilization processing unit 202 corrects the image shake relating to the video image of the second frame by cutting out the region (regions in figs. 9A, 10B) from the video image of the second frame; see figures 9A-10C, 2-4 and paragraphs 0050, 0077-0081, 0083); and 
 	acquire an image of a second size including a second cropped image larger than the first output region, in response to selection of the second stabilization scheme (A larger region surrounded by a dashed-two dotted line in the display image shown in figs. 7B, 8B corresponds to the region to be cut out by the electronic image stabilization processing unit 201. The electronic image stabilization processing unit 201 corrects the image shake relating to the video image of the first frame, by cutting out the region (regions in figs. 7B, 8B) from the video image of the first frame; see figs. 7A-8C, 2-4 and paragraphs 0048, 0073-0075, 0083). 


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 1-2, 5, 6, 8, 12-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US-PGPUB 2017/0201684) in view of Uemura (US-PGPUB 2017/028250). 
 	Regarding claim 1, Kang discloses an electronic device (Electronic device 501; see fig. 5 and paragraph 0102) comprising:  
 	a camera (First camera module 591 and second camera module 592; see fig. 5 and paragraph 0103); 
 	a motion sensor (Sensor module 540 including motion sensor 541; see fig. 5 and paragraphs 0103, 0105-0106); 
 	a memory (programs stored in a memory; see paragraph 0035); and at least one processor (Processor 520; see fig. 5 and paragraph 0104) configured to: 
 	acquire motion information of the electronic device from the motion sensor according to executing an image acquisition mode (Sensor module 540 senses motion of the electronic device 501 and using the motion sensor 541, which is capable of adjusting a range of a sensing motion; see paragraphs 0106, 0010); 
 	determine an image stabilization scheme (performing stabilization in the determined sensing range), based on at least one part of the motion information; and perform a stabilization operation on at least one image acquired through the camera, in response to receiving a signal from the sensor indicating a motion, provide a signal to both or a selected one of the first optical image stabilizer and the second optical image stabilizer; see paragraph 0010), 
 	wherein the image stabilization scheme comprises a first stabilization scheme for correcting shaking of the at least one image based on a first margin region (Control driving (OIS) of camera module using motion sensor in second sensing range; see figs. 9, 11, 13 and paragraphs 0107-0108, 0110, 0114, 0137), and a second stabilization scheme for correcting shaking of the at least one image based on a second margin region larger than the first margin region (Control driving (OIS) of camera module using motion sensor in third sensing range; see fig. 13 and paragraphs 0117, 0166).  
 	However, Kang fails to expressly disclose the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second margin region is obtained by subtracting a second cropped image from the at least one image.
 	Nevertheless, Uemura discloses the first margin region is obtained by subtracting a first cropped image from the at least one image (The cut-out processing of the smaller fitted region surrounded by broken lines in the display images shown in figures 9B, 10B is performed by the electronic image stabilization processing unit 202. The electronic image stabilization processing unit 202 corrects the image shake relating to the video image of the second frame by cutting out the region (figs. 9A, 10B) from the video image of the second frame; see figures 9A-10C, 2-4 and paragraphs 0050, 0077-0081, larger region surrounded by a dashed-two dotted line in the display image shown in figs. 7B, 8B corresponds to the region to be cut out by the electronic image stabilization processing unit 201. The electronic image stabilization processing unit 201 corrects the image shake relating to the video image of the first frame, by cutting out the region (figs. 7B, 8B) from the video image of the first frame; see figs. 7A-8C, 2-4 and paragraphs 0048, 0073-0075, 0083). 
 	Since Kang and Uemura are both directed to performing image stabilization by selecting different sensing areas/ranges, then would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Uemura to provide the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second margin region is obtained by subtracting a second cropped image from the at least one image for the purpose of reducing the time of the image stabilization processing while appropriately distinguishing deliberate motions of the photographer. 

 	Regarding claim 2, Kang and Uemura disclose everything claimed as applied above (see claim 1). In addition, Kang discloses the camera includes a first camera having a first angle of view (First camera module provided on the front surface of the electronic device; see fig. 4A and paragraphs 0100, 0103) and a second camera having a second angle of view wider than the first angle of view (Second camera module provided on the rear surface of the electronic device; see fig. 4B and paragraphs 0101, 0103), and the processor is further configured to: operate the first camera in response 

 	Regarding claim 5, Kang and Uemura disclose everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is further configured to determine a parameter (movement compensation) for stabilization path determination for correction of the at least one image, based on the motion information of the electronic device (Drivers 591a and 592a are capable of optical image stabilization for compensating for a movement of the user image-capturing the object by allowing for formation of the same image at a predetermined position even when a hand movement occurs as the lens or image sensor moves; see paragraph 0110). 

 	Regarding claim 6, Kang and Uemura disclose everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is further configured to: determine an ambient brightness of the electronic device (An illumination sensor 422; see fig. 4A and paragraph 0100); and determine an intensity of a stabilization operation, based on at least one of the ambient brightness and the motion size of the electronic in response to receiving a signal from the sensor indicating a motion, provide a signal to both or a selected one of the first optical image stabilizer and the second optical image stabilizer; see paragraph 0010). 

 	Regarding claim 8, Kang and Uemura disclose everything claimed as applied above (see claim 1). In addition, Kang discloses the processor is further configured to: detect motion of the electronic device in a state in which one of the first image stabilization scheme or the second image stabilization scheme is selected (Control the driving of the operating camera module using the motion sensor in the second sensing range; see step 1304, fig. 13 and paragraph 0163); and change the selected image stabilization scheme to another image stabilization scheme if the detected motion satisfies a stabilization scheme change condition (When the motion sensing of the electronic device is required, the electronic device in step 1306 may switch the operation of the motion sensor into the third sensing range to control the driving of the camera module and sense a motion of the electronic device; see fig. 13 and paragraphs 0164-0165). 

 	Regarding claim 12, Kang discloses a method (see fig. 13) for operating an electronic device (Electronic device 501; see fig. 5 and paragraph 0102), the method comprising: 

 	determining an image stabilization scheme (performing stabilization in the determined sensing range) based on at least a part of the motion information; and performing a stabilization operation on at least one image acquired through the camera, based on the determined image stabilization scheme (A control circuit electrically connected with the first optical image stabilizer and the second optical image stabilizer and configured to, in response to receiving a signal from the sensor indicating a motion, provide a signal to both or a selected one of the first optical image stabilizer and the second optical image stabilizer; see paragraph 0010), 
 	wherein the image stabilization scheme comprises: 
 	a first stabilization scheme for correcting shaking of the at least one image based on a first margin region (Control driving (OIS) of camera module using motion sensor in second sensing range; see figs. 9, 11, 13 and paragraphs 0107-0108, 0110, 0114, 0137); 
 	a second stabilization scheme for correcting shaking of the at least one image based on a second margin region larger than the first margin region (Control driving (OIS) of camera module using motion sensor in third sensing range; see fig. 13 and paragraphs 0117, 0166).  
 	However, Kang fails to expressly disclose the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second 
 	On the other hand, Uemura discloses the first margin region is obtained by subtracting a first cropped image from the at least one image (The cut-out processing of the smaller fitted region surrounded by broken lines in the display images shown in figures 9B, 10B is performed by the electronic image stabilization processing unit 202. The electronic image stabilization processing unit 202 corrects the image shake relating to the video image of the second frame by cutting out the region (figs. 9A, 10B) from the video image of the second frame; see figures 9A-10C, 2-4 and paragraphs 0050, 0077-0081, 0083), and wherein the second margin region is obtained by subtracting a second cropped image from the at least one image (A larger region surrounded by a dashed-two dotted line in the display image shown in figs. 7B, 8B corresponds to the region to be cut out by the electronic image stabilization processing unit 201. The electronic image stabilization processing unit 201 corrects the image shake relating to the video image of the first frame, by cutting out the region (figs. 7B, 8B) from the video image of the first frame; see figs. 7A-8C, 2-4 and paragraphs 0048, 0073-0075, 0083). 
 	Since Kang and Uemura are both directed to performing image stabilization by selecting different sensing areas/ranges, then would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Uemura to provide the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second margin region is obtained by subtracting a second cropped image from the 

 	Regarding claim 13, Kang and Uemura disclose everything claimed as applied above (see claim 12). In addition, Kang discloses performing the stabilization operation further comprises: activating a first camera having a first angle of view (First camera module provided on the front surface of the electronic device; see fig. 4A and paragraphs 0100, 0103), in response to determining that the first stabilization scheme is the image stabilization scheme (the electronic device in step 1105 may control the driving of the first camera module using the motion sensor in the second sensing range; see fig. 11 and paragraph 0149); and activating a second camera (Second camera module provided on the rear surface of the electronic device; see fig. 4B and paragraphs 0101, 0103) having a second angle of view wider than the first angle of view, in response to determining that the second stabilization scheme is the image stabilization scheme (in step 1307, in a panoramic image capturing mode using the second camera module, the electronic device may control the optical image stabilization of the camera module while determining the motion recognition of the electronic device; see fig. 13 and paragraph 0166).  
  
 	Regarding claim 16, Kang and Uemura disclose everything claimed as applied above (see claim 12). In addition, Kang discloses performing the stabilization operation further comprises determining a parameter (movement compensation) of a stabilization path for correcting the at least one image based on the motion information of the 
 
 	Regarding claim 17, Kang and Uemura disclose everything claimed as applied above (see claim 12). In addition, Kang discloses performing the stabilization operation further comprises: determining an ambient brightness of the electronic device (An illumination sensor 422; see fig. 4A and paragraph 0100); and determining an intensity of a stabilization operation, based on at least one of the ambient brightness or the size of the motion of the electronic device (A control circuit electrically connected with the first optical image stabilizer and the second optical image stabilizer and configured to, in response to receiving a signal from the sensor indicating a motion, provide a signal to both or a selected one of the first optical image stabilizer and the second optical image stabilizer; see paragraph 0010). 

 	Regarding claim 19, Kang and Uemura disclose everything claimed as applied above (see claim 12). In addition, Kang discloses performing the stabilization operation further comprises: detecting a motion of the electronic device in a state in which one of the first image stabilization scheme and the second image stabilization scheme is selected (Control the driving of the operating camera module using the motion sensor in the second sensing range; see step 1304, fig. 13 and paragraph 0163); and changing the selected image stabilization scheme to another image stabilization scheme if the . 
 
14.	Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Uemura and further in view of Gyotoku (US-PGPUB 2017/0026580). 
 	Regarding claim 3, Kang and Uemura disclose everything claimed as applied above (see claim 1). However, Kang and Uemura fail to disclose the processor is further configured to: determine an image acquisition speed at which a plurality of images are acquired; and determine a frequency of detection by the motion sensor based on at least one of the image acquisition speed and a motion size.  
 	On the other hand, Gyotoku discloses the processor is further configured to: determine an image acquisition speed at which a plurality of images are acquired (changing frame rate; see paragraphs 0086, 0066);  and determine a frequency of detection by the motion sensor based on at least one of the image acquisition speed and a motion size (A detection frequency of the motion vector is variably controlled by changing the frame rate of the motion vector detection according to the angular velocity of the shake of the camera; see paragraphs 0086, 0066). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura 

 	Regarding claim 4, Kang, Uemura and Gyotoku disclose everything claimed as applied above (see claim 3). However, Kang and Uemura fail to disclose the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible.  
 	Nevertheless, Gyotuku discloses the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible (controlling for a constant frame rate to control the detection frequency; see paragraph 0103). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Gyotoku to provide the processor is further configured to process the acquired motion information if a change to the determined frequency of detection is not possible for the purpose of improving the detection performance of an amount of movement. 

 	Regarding claim 14, Kang and Uemura disclose everything claimed as applied above (see claim 12). However, Kang and Uemura fail to disclose performing the stabilization operation further comprises: determining an image acquisition speed at 
 	On the other hand, Gyotuku discloses determining an image acquisition speed at which the plurality of images are acquired (changing frame rate; see paragraphs 0086, 0066); and determining a detection frequency of the motion information of the electronic device based on at least one of the image acquisition speed and the motion size (A detection frequency of the motion vector is variably controlled by changing the frame rate of the motion vector detection according to the angular velocity of the shake of the camera; see paragraphs 0086, 0066). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Gyotoku to provide determining an image acquisition speed at which the plurality of images are acquired; and determining a detection frequency of the motion information of the electronic device based on at least one of the image acquisition speed and the motion size for the purpose of improving the detection performance of an amount of movement. 

 	Regarding claim 15, Kang, Uemura and Gyotoku disclose everything claimed as applied above (see claim 14). However, Kang and Uemura fail to disclose performing the stabilization operation further comprises processing the obtained motion information if it is impossible to change to the determined detection frequency.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Gyotoku to provide processing the obtained motion information if it is impossible to change to the determined detection frequency for the purpose of improving the detection performance of an amount of movement. 

15.	Claims 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Uemura and further in view of Yamagishi (US Patent 6,510,283). 
 	Regarding claim 7, Kang and Uemura disclose everything claimed as applied above (see claim 5). However, Kang and Uemura fail to disclose the processor is further configured to output notification information corresponding to a determined intensity of the stabilization operation through the display.  
 	On the other hand, Yamagishi discloses the processor is further configured to output notification information corresponding to a determined intensity of the stabilization operation through the display (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible may be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Kang, Uemura and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective 

 	Regarding claim 9, Kang and Uemura disclose everything claimed as applied above (see claim 8). In addition, Kang discloses a display (display; see paragraph 0053 and fig. 4A). However, Kang and Uemura fail to disclose the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme.  
 	Nevertheless, Yamagishi discloses the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible may be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Kang, Uemura and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Yamagishi to provide the processor is further configured to output, through the display, information providing notification of the changed image stabilization scheme for the purpose of easily alerting the user of the image stabilization conditions.
   
claim 18, Kang and Uemura disclose everything claimed as applied above (see claim 17). However, Kang and Uemura fail to disclose determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity.  
 	On the other hand, Yamagishi discloses determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity (The predetermined warning display in the step S129, such a display as to indicate that the setting of each image-stabilizing mode is impossible may be made on the image-stabilizing mode setting picture; see col. 14, lines 38-49). 
 	 Since Kang, Uemura and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Yamagishi to provide determining the intensity of the stabilization operation further comprises outputting notification information corresponding to the determined intensity for the purpose of easily alerting the user of the image stabilization conditions.   

 	Regarding claim 20, Kang and Uemura disclose everything claimed as applied above (see claim 19). In addition, Kang disclose changing the selected image stabilization scheme to the another image stabilization scheme (changing between the second and third sensing range stabilization correction; see fig. 13). However, Kang and Uemura fail to disclose outputting information providing notification of the changed image stabilization scheme.  

 	 Since Kang, Uemura and Yamagishi all disclose image stabilization techniques, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang, Uemura and Yamagishi to provide outputting information providing notification of the changed image stabilization scheme for the purpose of easily alerting the user of the image stabilization conditions.   




Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/02/2022